Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 10/26/20, 2/17/20, 3/26/21 and 5/28/21 has been considered.
Drawings
The drawings filed 10/9/20 are acceptable to the examiner.
Claim Objections
Claims 7, 18 and 29 is objected to because of the following informalities:  Claims 7, 18 and 29 set forth a “overheard channel” which appears to be a miss-spelling of the term - -overhead channel - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seldess (US 2019/0297447A1), cited by applicant.
Re claims 1, 12 and 23:  Seldess teaches a system for processing an audio signal (claim 1) corresponding method of operation (claim 12) and medium/processor to perform the method (claim 23), comprising:
a circuitry  (figures 2-4 and 6) configured to:
receive the audio signal defining a speaker-independent representation of a sound
field (paragraph [0023]);
decode the audio signal into a multi-channel audio signal including decoded
channels, each decoded channel corresponding with a speaker location (paragraph [0034]), having an angular position including an angle defined in a Z axis, the Z
axis defining locations above and below an X-Y azimuthal plane of a
listening position (paragraph [0032] and paragraph [0034], above or below the listener);
apply a binaural processing to a decoded channel to generate a binaural processed
channel (paragraph [0034]), the binaural processing including a head-related transfer function (HRTF) that adjusts for the angular position including the angle defined in
the Z axis of the decoded channel (paragraph [0032]); and
apply a crosstalk processing to the binaural processed channel to generate left and
right output channels (paragraph [0037]).  Additionally with respect to claim 23, see paragraphs [0106-0108] for teaching of a processor and non-transitory mediums  having stored instructions that are executed by the processor.
Re claims 2, 13 and 24: see paragraph [0034]
Re claims 3, 14 and 25:  see paragraph [0032] above the X-Y plane relative to the listener
Re claims 4 15 and 26: see paragraph [0032] below the X-Y plane relative to the listener
Re claims 5, 16 and 27: See paragraph [0034] along with speaker locations as depicted in figure 1
Re claims 6, 17 and 28: see for example paragraph [0004] teaching the audio can include peripheral channel(s)
Re claims 7, 18 and 29: note paragraph [0032] in which associated channels can include an overhead channel
Re claims 8, 19 and 30: note paragraph [0032] in which associated channels can include a rear-center channel
Re claims 9, 20 and 31: see teaches in paragraph [0050] along with claims 3 and 4 for configurations of filtering
Re claims 11, 22 and 33: see discussion n paragraph [0037] in which the processing includes crosstalk cancellation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 21 and 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seldess (US 2019/0297447 A1) in view of Seldess (US 2019/0191247 A1).
The teaching of Seldess (US 2019/0297447 A1) is discussed above and incorporated herein.  Seldess (US 2019/0297447 A1) however does not teach the use of crosstalk simulation as set forth in claims 10, 21 and 32.  Seldess (US 2019/0191247 A1) teaches in a similar audio processing that crosstalk simulation can be used in place of crosstalk cancelation when the audio is to be provide to headphones instead of loudspeakers (paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the crosstalk cancellation used in Seldess (US 2019/0297447 A1) with crosstalk simulation as taught in Seldess (US 2019/0191247 A1) to predictably allow the audio processing to be used with headphones instead of loudspeakers. Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goodwin et al. teaches a related audio processing of a multichannel signal to be binaurally outputted to headphones.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/17/21